Title: From George Washington to Richard Caswell, 25 December 1777
From: Washington, George
To: Caswell, Richard



Sir
Head Qrs Valley forge Decr 25. 1777

I had the Honor to receive your Favor of the 25th Ulto, with Its Inclosure by yesterday’s post. A spirit of resigning their Commissions, whether resulting from necessary causes or feigned ones I cannot determine, has been but too prevalent in the Army of late. I have discountenanced it as much as possible, especially where the applications were by Men of merit and in some such instances have peremptorily refused to grant ’em. The practice is of pernicious tendency and must have an unhappy influence on the service. At the same time, it is to be observed, where Officers wish to resign, whose characters are exceptionable or do not stand in a favourable point of view, their Commissions should be received, as their continuance would not promote the public Interst and might prevent the promotion of better men. I shall pay due regard to the Resolve of your Honble House of Commons, and that their views may be the more fully answered, I shall deliver a Copy of it to the Commanding Officer of your Troops, that it may be communicated through their Line.
I have nothing that is agreable or interesting to inform you of in the military line. The Enemy still remain in possession of philadelphia and are strongly fortified by a chain of Intrenchments and Redoubts from Schuylkill to Delaware. By a Letter from the Eastward, a Ship arrived at portsmouth (New Hampshire) about the last Ulto, in Seventy five days from Marseilles with Forty eight Brass four pounders—19–Nine Inch Mortars—4110 Stand of Arms—9 Tons of Powder, & 61051 lb. of Sulphur—2500 9 Inch Shells & 2000–4 lb. Balls for the United States. This is an agreable event, as it is a recent proof of the friendly disposition of the French Nation. I have the Honor to be with great respect Sir Your Most Obedt Svt

Go: W.

